             Case 6:19-bk-00511-KSJ               Doc 333        Filed 04/22/19        Page 1 of 14



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In re:

IPS Worldwide, LLC,                                                     Case No. 6:19-bk-00511-KSJ
                                                                        Chapter 11
         Debtor.
                                             /

                EXAMINER’S AMENDED PROPOSED PROCEDURES
               FOR RESOLUTION OF ISSUES, IF ANY, CONCERNING
                  RECOMMENDATIONS REGARDING ACCOUNTS
                        MAINTAINED BY THE DEBTOR
                                   AND
         NOTICE OF OPPORTUNITY TO OBJECT TO PROPOSED PROCEDURES

         COMES NOW, Examiner, Maria M. Yip (“Yip” or the “Examiner”), by and through the

undersigned counsel and in compliance with the Administrative Order entered on April 11, 2019

(Doc. No. 312), and proposes the following amended1 procedures (“Proposed Procedures”) for

resolving issues, if any, concerning the Examiner’s recommendation with respect to the treatment

of accounts with positive balances maintained by the Debtor (“Recommendation”).

         Pursuant to the Administrative Order, any objection to the Proposed Procedures

must be filed with the Clerk of Court at the United States Bankruptcy Court, Middle District

of Florida, George C. Young Federal Courthouse, 400 W. Washington Street, Suite 5100,

Orlando, Florida, 32801 on or before April 25, 2019, with a copy served upon Examiner’s

counsel. The Proposed Procedures and any timely filed objection will be considered at a

hearing on April 26, 2019 at 10:00am.




1
 The procedures proposed herein are identical to those filed on Friday, April 19, 2019 (ECF No. 328). The amendment
relates solely to the substitution of Alex D. Moglia, Chapter 11 trustee, and his personnel, in place of Maria M. Yip,
Examiner, and her personnel, as the proper party in interest to conduct meetings with parties concerning the
Examiner’s recommendations for accounts with positive balances.

                                                          1
             Case 6:19-bk-00511-KSJ            Doc 333       Filed 04/22/19        Page 2 of 14



                                             BACKGROUND

        1.       On January 25, 2019 IPS Worldwide, LLC (the “Debtor”) filed a voluntary Chapter

11 petition for relief in the Bankruptcy Court for the Middle District of Florida, Orlando Division (the

“Court”).

        2.       On April 10, 2019, the Court entered an order (ECF No. 308) appointing Alex D.

Moglia as Chapter 11 trustee (the “Trustee”). The Trustee accepted his appointment on April 8,

2019 (ECF No. 297).

        3.       Prior to the appointment of the Trustee, on February 19, 2019 the Court executed

an order (ECF No. 143) approving an application filed by the United States Trustee selecting Yip

as Examiner to investigate the assets and financial affairs of the Debtor.

        4.       On March 6, 2019 the Examiner filed a first interim report (ECF No. 182) (“First

Report”). On April 2, 2019 the Examiner filed a second interim report (ECF No. 277) (“Second

Report”). The Second Report (without exhibits) is attached hereto as Exhibit “A”.2

        5.       On April 15, 2019 the Examiner filed a Notice (the “Notice”) of Establishment of

Data Room (“Data Room”) and Related Confidentiality and Nondisclosure Agreement (“NDA”)

(ECF No. 321). The Notice and NDA are attached hereto as Exhibit “B”.

        6.       The Examiner will file a third interim report on or before May 10, 2019 (“Third

Report”). The Third Report may also serve as the Examiner’s final report.

                               EXAMINER’S RECOMMENDATIONS

        7.       In the Second Report, the Examiner makes a Recommendation with respect to

certain accounts maintained by the Debtor containing a positive account balance.


2
 Copies of the exhibits to the Second Report can be obtained by contacting the undersigned. In addition, the
Examiner’s First Report, Second Report, and the Examiner’s work papers and methodology are contained in the Data
Room presently being maintained by the Examiner. Holders of claims against the Debtors can obtain access to the
Data Room by completing and returning the NDA in the manner provided in Exhibit B attached hereto.

                                                       2
                Case 6:19-bk-00511-KSJ           Doc 333    Filed 04/22/19     Page 3 of 14



           8.        Each Recommendation of the Examiner is based on a tracing analysis performed by

the Examiner and a review of funds flowing into and out of each account. The Examiner’s work

papers and methodology detailing the process by which the Examiner arrived at each

Recommendation is contained in the Data Room.

           9.        The Examiner’s Recommendations in the Second Report for each account with a

positive balance are as follows:

                                       True Client Designated Bank Accounts3
            A. IPS and Laticrete - Bank of America x 2633
                  As of March 31, 2019, BOA 2633 had a balance of $769,376. The
            Examiner recommends that the $769,376 balance be disbursed as follows:

                 •   turnover of $768,092 to freight carriers or Laticrete with proof of
                     payment made directly to the freight carriers;

                 •   turnover of $843 to Mueller Company (a/k/a True Value) for a
                     payment made from the Mueller account on August 2, 2018 for two
                     Laticrete freight carrier invoices; and

                 •   turnover of $440 to IPS for service fees.

            B. IPS and Synchrony - Bank of America x 2688
                  As of March 31, 2019, BOA 2688 had a balance of $289,115. The
            Examiner recommends that the $289,115 balance be disbursed as follows:

                 •   turnover of $255,528 to freight carriers or Synchrony with proof of
                     payment made directly to the freight carriers;

                 •   turnover of $50 to Synchrony; and

                 •   turnover of $33,537 to IPS for service fees.

            C. IPS and Watlow - Bank of America x 2296
                  As of March 31, 2019, BOA 2296 had a balance of $377,338. The
            Examiner recommends that the $377,338 balance be disbursed as follows:


3
    As defined in the Second Report.

                                                       3
  Case 6:19-bk-00511-KSJ         Doc 333     Filed 04/22/19   Page 4 of 14



   •   turnover of $325,149 to freight carriers or Watlow with proof of
       payment made directly to the freight carriers; and

   •   turnover of $52,189 to IPS for service fees.

D. IPS and Neogen - Bank of America x 2646

      As of March 31, 2019, BOA 2646 had a balance of $327,377. The
Examiner recommends that the $327,377 balance be disbursed as follows:

   •   turnover of $320,744 to freight carriers or Neogen with proof of
       payment made directly to the freight carriers; and

   •   turnover of $6,634 to IPS for service fees.

E. IPS and Wabash - Bank of America x 2659
      As of March 31, 2019, BOA 2659 had a balance of $20,514. The
Examiner recommends that the $20,514 balance be disbursed as follows:

   •   turnover of $5,709 to freight carriers or Wabash with proof of
       payment made directly to the freight carriers; and

   •   turnover of $14,805 to IPS for service fees.

F. IPS and Fluidigm- Bank of America x 2675
      As of March 31, 2019, BOA 2675 had a balance of $81,923. The
Examiner recommends that the $81,923 balance be disbursed as follows:

   •   turnover of $80,281 to freight carriers or Fluidigm with proof of
       payment made directly to the freight carriers; and

   •   turnover of $1,643 to IPS for service fees.

G. IPS and Nuvasive- Bank of America x 5650
      As of February 28, 2019, BOA 5650 had a balance of $155,826. The
Examiner recommends that the $155,826 balance be disbursed as follows:

   •   turnover of $129,465 to freight carriers or Nuvasive with proof of
       payment made directly to the freight carriers; and

   •   turnover of $26,361 to IPS for service fees.



                                       4
               Case 6:19-bk-00511-KSJ          Doc 333     Filed 04/22/19     Page 5 of 14




            H. IPS and Arcelor Mittal - Bank of America x 5585
                  As of March 31, 2019, BOA 5585 had a balance of $572,992. The
            Examiner recommends that the $572,992 balance be disbursed as follows:

                •    turnover of $439,331 to freight carriers or Arcelor Mittal with proof
                     of payment made directly to the freight carriers; and

                •    turnover of $133,661 to IPS for service fees.

            I. IPS and Sheboygan - Bank of America x 5663
                  As of February 28, 2019, BOA 5663 had a balance of $7,914. The
            Examiner recommends that the $7,914 balance be disbursed as follows:

                •    turnover of $842 to freight carriers or Sheboygan with proof of
                     payment made directly to the freight carriers; and

                •    turnover of $7,073 to IPS for service fees.


                                   Commingled Client Designated Accounts4

            A. IPS and Bio-Rad - Bank of America x 7088
                     As of March 31, 2019, BOA 7088 has a balance of $92,480.

                •    The Examiner recommends that the balance in this account be placed
                     in a general account for the benefit of all of the Debtor’s creditors.

            B. IPS and Life Technologies - Bank of America x 7075
                     As of March 31, 2019, BOA 7075 had a balance of $713,466.

                •    The Examiner recommends that the balance in this account be placed
                     in a general account for the benefit of all of the Debtor’s creditors.

            C. IPS and Atkore - Bank of America x 4522
                     As of February 28, 2019, BOA 4522 had a balance of $2,673.

                •    The Examiner recommends that the balance in this account be placed
                     in a general account for the benefit of all of the Debtor’s creditors.


4
    As defined in the Second Report.

                                                     5
                 Case 6:19-bk-00511-KSJ         Doc 333     Filed 04/22/19     Page 6 of 14




            D. IPS and Rexnord Bank of America x 7023
                      As of February 28, 2019, BOA 7023 had a balance of $1,253,965.

                  •   The Examiner recommends that the balance in this account be placed
                      in a general account for the benefit of all of the Debtor’s creditors.

            E. IPS and ISN - Bank of America x 5136
                      As of February 28, 2019, BOA 5136 had a balance of $186,489.

                  •   The Examiner recommends that the balance in this account be placed
                      in a general account for the benefit of all of the Debtor’s creditors.

            F. IPS and Alcoa - Bank of America x 0348
                      As of March 31, 2019, BOA 0348 had a balance of $15,817.

                  •   The Examiner recommends that the balance in this account be placed
                      in a general account for the benefit of all of the Debtor’s creditors.

            G. IPS and Alcoa - Bank of America x 7720
                      As of March 31, 2019, BOA 7720 had a balance of $488,471.

                  •   The Examiner recommends that the balance in this account be placed
                      in a general account for the benefit of all of the Debtor’s creditors.

            H. IPS and Mueller Company (a/k/a True Value) - Bank of America x 7431
                      As of February 28, 2019, BOA 7431 had a balance of $878.

                  •   The Examiner recommends that the balance in this account be placed
                      in a general account for the benefit of all of the Debtor’s creditors.


                                  IPS General Accounts with Commingled Funds5

           10.        The Examiner reviewed bank records for the period January 2017 through March

2019 for general accounts maintained by the Debtor for numerous clients from which the Debtor




5
    As defined in the Second Report.

                                                      6
              Case 6:19-bk-00511-KSJ                 Doc 333       Filed 04/22/19          Page 7 of 14



transferred monies between accounts as needed. The following table describes the general accounts

with the most current balance available as of the writing of the Second Report.

               Bank Name                   Account Name             Account     Currency   Bank Balance       As of
                                                                      No.

              Bank of America   IPS Worldwide LLC                    4157         USD      $ 2,615,845.69    02/28/19
              Bank of America   IPS Worldwide LLC                    2206         USD      $          -      02/28/19
              Bank of America   IPS Worldwide LLC ACH                9587         USD      $     7,563.18    02/28/19
              Bank of America   IPS Worldwide LLC Debtor In          2691         USD      $ 4,209,842.02    03/31/19
                                Possession Case 19-00511 General
              Bank of America   IPS Worldwide LLC Debtor In          0066         USD      $    70,541.96    03/31/19
                                Possession Case 19-00511 Comdata
                                                                            Subtotal (USD) $ 6,903,792.85

              Bank of America   IPS Worldwide LLC                    4213         CAD      $   186,855.91    03/31/19
              Bank of America   IPS Brussels SA                      8017         EUR      €      (445.42)   03/31/19


        11.        The Examiner recommends that the balance in each account identified in the table

above be placed in a general account for the benefit of all of the Debtor’s creditors.

                                  PROPOSAL FOR RESOLUTION OF ISSUES
                                CONCERNING EXAMINER RECOMMENDATIONS

        12.        Any holder of a claim against the Debtor who disputes a Recommendation made

by the Examiner as set forth above with respect to any True Client Designated Bank Account,

Commingled Client Designated Account, or IPS General Account with Commingled Funds, and as

further detailed in the Second Report, may request a meeting (the “Requesting Party”) with the

Trustee. Requests for such meetings must be made no later than midnight on Friday, May 3, 2019

and shall be made by contacting the Trustee at amoglia@mogliaadvisors.com with a copy to

Jim Gallo at jgallo@mogliaadvisors.com. The subject line of Requesting Party’s email should

read: IPS Trustee Meeting Request – re: Account XXXX.6 The Requesting Party is encouraged




6
 In the meeting request, the last four digits of the account number must be reflected in place of XXXX so that the
Trustee can identify the relevant account.


                                                             7
               Case 6:19-bk-00511-KSJ              Doc 333        Filed 04/22/19         Page 8 of 14



to become familiar with the Examiner’s analysis in the Second Report prior to requesting a

meeting with the Trustee to discuss any particular account.

         13.      The Requesting Party’s email communication must: (i) briefly set forth the basis

for disputing the Examiner’s Recommendation; (ii) detail the Requesting Party’s availability for

a meeting; and (iii) specify the Requesting Party’s preferred meeting type (whether in person, 7 by

telephone, or through the virtual meeting platform GoToMeeting).

         14.      To the extent a Requesting Party may wish to discuss documentation in its possession

with the Trustee at a meeting, the Requesting Party is encouraged to provide such documentation to

the Trustee as far in advance of the meeting as possible in order to facilitate discussion.

         15.      All meetings between the Trustee and any Requesting Party shall be held during

the month of May 2019. The Trustee and any Requesting Party shall use best efforts to resolve

any dispute with respect to a Recommendation. The Examiner (or a representative) may attend

any meeting scheduled between the Trustee and the Requesting Party if the Trustee so desires.

         16.      On June 3, 2019 the Trustee shall file a: (i) notice with the Court setting forth the date

each meeting was conducted; (ii) identifying the Requesting Party; and (iii) identifying the last four

[4] digits of the account discussed.

         17.      If a meeting between the Trustee and a Requesting Party does not result in the

Requesting Party’s agreement to the Examiner’s Recommendation with respect to the particular

account for which the meeting was held, the Requesting Party may file an objection for the Court’s

consideration setting forth the basis for disputing the Recommendation. Any such objection(s) must

be filed on or before midnight June 5, 2019. If no objection is timely filed to a Recommendation,

the Recommendation may become final (“Final Recommendation”).


7
 If a Requesting Party prefers to meet with the Trustee in person, the Requesting Party shall bear any associated travel
costs.

                                                           8
               Case 6:19-bk-00511-KSJ       Doc 333    Filed 04/22/19     Page 9 of 14



         18.       The Trustee will consider the Examiner’s recommendations in the Second Interim

and Third Interim/Final Reports in determining the disposition of the funds in the Debtor’s bank

accounts.


         Dated: April 22, 2019                        Respectfully submitted:

                                                      /s/Tiffany Payne Geyer
                                                      Tiffany Payne Geyer
                                                      Florida Bar No. 421448
                                                      tpaynegeyer@bakerlaw.com
                                                      BAKER & HOSTETLER LLP
                                                      200 S. Orange Avenue
                                                      SunTrust Center, Suite 2300
                                                      Orlando, FL 32801-3432
                                                      Telephone: (407) 649-4000
                                                      Facsimile: (407) 841-0168

                                   CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 22nd day of April, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the Court’s CM/ECF System which will send a
Notice of Electronic Filing and copy to all parties requesting such notice, and via U.S. First Class
Mail, postage prepaid, to all Creditors and Parties-in-Interest as indicated on the Matrix attached
hereto.


                                                      /s/Tiffany Payne Geyer
                                                      Tiffany Payne Geyer
4832-7610-4853.1




                                                  9
                             Case 6:19-bk-00511-KSJ
Label Matrix for local noticing                           Doc 333 Filed 04/22/19
                                             Jason R. Alderson                      Page
                                                                                      Mark 10  of 14
                                                                                           E Freedlander
113A-6                                       Morgan, Lewis & Bockius LLP              McGuireWoods LLP
Case 6:19-bk-00511-KSJ                       101 Park Avenue                          Tower 260
Middle District of Florida                   New York, NY 10178-0060                  260 Forbes Avenue
Orlando                                                                               Pittsburgh, PA 15222-1853
Thu Apr 18 15:06:04 EDT 2019
Taruna Garg                                  Robert E. Kaelin                         Eric M Sutty
Murtha Cullina LLP                           Murtha Cullina LLP                       Elliott Greenleaf, P.C.
177 Broad St.                                CityPlace I, 185 Asylum Street           1105 N. Market Street, Suite 1700
Stamford, CT 06901-2048                      Hartford, CT 06103-3408                  Wilmington, DE 19801-1228


Craig A. Wolfe                                 AVOX Systems, Inc                      Alclara
Morgan, Lewis & Bockius LLP                    25 Walter Winter Drive                 945 Hornet Drive
101 Park Avenue                                Lancaster, NY 14086                    Hazelwood, MO 63042-2309
New York, NY 10178-0060


Alcoa Corporation                              Amcor                                  American Express
201 Isabella St. Ste. 500                      935 Technology Drive                   P.O. Box 360002
Pittsburgh, PA 15212-5858                      Suite 100                              Fort Lauderdale, FL 33336-0002
                                               Ann Arbor, MI 48108-8964


American Express Travel Related Services Com   American Real Estate Partner           Arconic, Inc.
Inc.                                           161 Washington St                      Arconic Corporate Center
c/o Becket and Lee LLP                         Suite 1375                             201 Isabella St.
PO Box 3001                                    Conshohocken, PA 19428-2051            Pittsburgh, PA 15212-5858
Malvern PA 19355-0701                                                                 Attn: Melanie Smith, Legal Dept.

Arris Tech                                     Atkore International                   B3 Diagnostic Laboratory
2226 Galvin Drive                              16100 S Lathrop Avenue                 1307 Alen Drive
Elgin, IL 60124                                Harvey, IL 60426-6021                  Suite A
                                                                                      Troy, MI 48083-4010


Borsa Properties, LLC                          Brady Worldwide                        CC Wu International
P. O. Box 166633                               2221 W. Camden Road                    302-308 Hennessy Road
Miami, FL 33116-6633                           Milwaukee, WI 53209-3709               Wanchai
                                                                                      HONG KONG


CEVA LOGISTICS                                 Capital Lighting                       Chevron
ATTN: CREDIT & COLLECTIONS                     5359 Rafe Banks Drive                  West End of 7th Street
15350 VICKERY DRIVE                            Flowery Branch, GA 30542-2768          Port Arthur, TX 77640
HOUSTON, TX 77032-2530


Concast Metal                                  EFreight Solutions, LLC                ExFreight Zeta, LLC
14315 State Rt. 113                            2615 George Busbee Pkwy NW             c/o Michael Kaufman, P.A.
Birmingham, OH 44889-8320                      Suite 11                               1615 Forum Place, Suite 3A
                                               Kennesaw, GA 30144-4981                West Palm Beach, FL 33401-2316


Florida Department of Revenue                  Fluidigm                               Fristam Pumps USA
Bankruptcy Unit                                7000 Shoreline Court                   2410 Parview Road
Post Office Box 6668                           Suite 100                              Middleton, WI 53562-2521
Tallahassee FL 32314-6668                      South San Francisco, CA 94080-7603
GE Global Operations           Case 6:19-bk-00511-KSJ
                                               Global Tranz Doc   333
                                                            Enterprises          Filed 04/22/19   Page
                                                                                                    Harris11TeaofCompany
                                                                                                                  14
c/o Maureen Carter                                 Quarles & Brady LLP                               344 New Albany Road
13391 McGregor Blvd                                101 East Kennedy Blvd.                            Moorestown, NJ 08057-1190
Fort Myers, FL 33919-5944                          Suite 3400
                                                   Tampa, FL 33602-5195

Internal Revenue Service                           Jensen Tools/Test Equity                          Laticrete International
Post Office Box 7346                               7815 S. 46th Street                               1 Laticrete Park North
Philadelphia PA 19101-7346                         Phoenix, AZ 85044-5399                            Bethany, CT 06524-3498



Laticrete International, Inc.                      Leanne McKnight Prendergast                       Life Technologies
c/o Lawrence M. Kosto, Esquire                     Fisher Broyles, LLP                               5791 Van Allen Way
P.O. Box 113                                       12620 Beach Boulevard                             Carlsbad, CA 92008-7321
Orlando, FL 32802-0113                             Suite 3, #126
                                                   Jacksonville, FL 32246-7130

Lorges Holding Corp                                MSC Direct                                        McLauglin Body Company
Tatiana Belim                                      75 Maxess Road                                    2430 River Drive
64 Northwoods Lane                                 Melville, NY 11747-3151                           Moline, IL 61265-1500
Doylestown, PA 18901-2938


Motorola                                           Natural Gas Solutions                             Neogen
2100 East Elliot                                   16240 Port Northwest                              620 Lesher Place
Tempe, AZ 85284-1806                               Houston, TX 77041-2668                            Lansing, MI 48912-1595



NuVasive, Inc.                                     OLMO                                              Oral-B Laboratories
c/o Edwin Rice                                     Rua Restinga                                      8700 Mason Montgomery Road
Bradley Arant Boult Cummings                       Sao Paulo 03065                                   Mason, OH 45040-9760
100 N. Tampa St.., Ste 2200                        BRAZIL
Tampa, FL 33602-5809

Pitney Bowes                                       RM Acquisition LLC                                Regal Beloit Corp (RBC)
37 Executive Drive                                 d/b/a Rand McNally                                6450 W. Hanna Avenue
Danbury, CT 06810-4148                             9855 Woods Drive                                  Indianapolis, IN 46241-6414
                                                   Skokie, IL 60077-1127


Rexnord                                            Riverside Group                                   Root Executive Park
4701 W. Greenfield Avenue                          225 North Michigan Avenue                         275 Clyde Morris Blvd.
Milwaukee, WI 53214-5300                           Chicago, IL 60601-7757                            Ormond Beach, FL 32174-5977



SCM Metal Products                                 Sheboygan Paint                                   Siemens Gamesa Energy
2601 Weck Drive                                    608 Canal Street                                  3500 Quadrangle Boulevard
Durham, NC 27709                                   Cedartown, GA 30125-6334                          Orlando, FL 32817-8326



Sparton                                            Subcom                                            Symmetricom
5612 Johnson Lake Road                             PO Box 479                                        2300 Orchard Parkway
De Leon Springs, FL 32130-3657                     Portsmouth, NH 03802-0479                         San Jose, CA 95131-1017
Synchrony Financial           Case 6:19-bk-00511-KSJ
                                              Tammy Pease Doc 333            Filed 04/22/19   Page
                                                                                                Test 12  of 14 Tools
                                                                                                     Equity/Jensen
170 Election Road                              306 Thackery Rd                                  335 Willow Street
Stamford, CT 06927-0001                        Ormond Beach, FL 32174-6028                      N. Andover, MA 01845-5921



Thomas J. Novia                                Transportation Insight, LLC                      True Value Co - Advertising
Thomas Novia                                   c/o Daniel C. Bruton                             320 S. Division Street
IPS WORLDWIDE LLC - Former Employee            PO Box 21029                                     Harvard, IL 60033-3247
164 Forest Trail Drive                         Winston-Salem, NC 27120-1029
Lansdale, PA 19446-6415

UTC Fire and Security                          Verogen                                          Volusia County Tax Collector
4211 Metro Parkway                             11111Flintkote Avenue                            123 West Indiana Avenue
Fort Myers, FL 33916-9526                      San Diego, CA 92121-1203                         Room 103
                                                                                                Deland FL 32720-4615


Wabash National                                XPO Logistics                                    YRC ENTERPRISE SERVICES, INC.
3233 Kossuth Street                            c/o Deborah Fletcher                             c/o John F. Kostelnik
Lafayette, IN 47904-3263                       Fisher Broyles, LLP                              200 Public Square #3000
                                               6000 Fairview Rd, Ste 1200                       Cleveland, OH 44114-2381
                                               Charlotte, NC 28210-2252

YRC INC., d/b/a YRC FREIGHT                    YRC INC., d/b/a YRC FREIGHT                      Zekelman Industries
c/o Gregory R. Farkas                          c/o John F. Kostelnik                            c/o Frank Martin Wolff, Esq.
200 Public Square #3000                        200 Public Square #3000                          Frank Martin Wolff, P.A.
Cleveland, OH 44114-2381                       Cleveland, OH 44114-2381                         19 E. Central Blvd., Third Floor
                                                                                                Orlando, FL 32801-2468

Zachary J Bancroft +                           Mark D Bloom +                                   Daniel C Bruton +
Baker, Donelson, Bearman, Caldwell & Ber       Greenberg Traurig                                Bell, Davis & Pitt, P.A.
Caldwell & Berkowitz, PC                       333 Avenue of the Americas                       Post Office Box 21029
P.O. Box 1549                                  Suuite 4400                                      Winston-Salem, NC 27120-1029
Orlando, FL 32802-1549                         Miami, FL 33131-2176

Ryan E Davis +                                 Lawrence M Kosto +                               Brian A McDowell +
Winderweedle Haines Ward & Woodman P.A.        Kosto & Rotella, P.A.                            Holland & Knight LLP
329 Park Avenue North, Second Floor            619 East Washington Street                       Post Office Box 1526
Winter Park, FL 32789-7421                     Orlando, FL 32801-2969                           Orlando, FL 32802-1526


Bradley M Saxton +                             Frank M Wolff +                                  Edwin G Rice +
Winderweedle, Haines, Ward & Woodman, PA       Frank Martin Wolff, P.A.                         Bradley Arant Boult Cummings LLP
329 Park Avenue North, Second Floor            19 E. Central Blvd                               100 North Tampa Street, Suite 2200
Winter Park, FL 32789-7421                     Orlando, FL 32801-2468                           Tampa, FL 33602-5809


United States Trustee - ORL +                  Kenneth G M Mather +                             Denise D Dell-Powell +
Office of the United States Trustee            Gunster, Yoakley & Stewart, P.A.                 Burr & Forman LLP
George C Young Federal Building                401 E. Jackson Street, Suite 2500                200 S. Orange Avenue, Suite 800
400 West Washington Street, Suite 1100         Tampa, FL 33602-5226                             Orlando, FL 32801-6404
Orlando, FL 32801-2210

Deborah L Fletcher +                           Alex D Moglia +                                  Glenn M Reisman +
Katten Muchin Rosenman, LLP                    Moglia Advisors                                  Reisman Law Firm LLC
401 South Tryon Street                         1325 Remington Road, Suite H                     12 Old Hollow Road, Suite B
Suite 2600                                     Schaumburg, IL 60173-4815                        Trumbull, CT 06611-5523
Charlotte, NC 28202-1934
Michael A. Kaufman +        Case 6:19-bk-00511-KSJ       Doc
                                            Leanne McKnight    333 Filed
                                                            Prendergast +      04/22/19   Page
                                                                                            Traci13  of 14 +
                                                                                                  H Rollins
Michael A. Kaufman PA                       FisherBroyles, LLP                              Squire Patton Boggs (US) LLP
1615 Forum Place, Suite 3A                  12620 Beach Boulevard, Suite 3 #126             1900 Phillips Point West
West Palm Beach, FL 33401-2316              Jacksonville, Fl 32246-7130                     777 South Flagler Drive
                                                                                            West Palm Beach, FL 33401-6161

Holmes P Harden +                             Scott W Spradley +                            Stephanie C Lieb +
Williams Muller                               Law Offices of Scott W Spradley PA            Trenam, Kemker
301 Fayetteville Street                       PO Box 1                                      Post Office Box 1102
Raleigh, NC 27601-1974                        109 South 5th Street                          Tampa, FL 33601-1102
                                              Flagler Beach, FL 32136-3604

Mark E Steiner +                              Danielle S Kemp +                             Tiffany Payne Geyer +
Liebler, Gonzalez & Portuondo, P.A.           Greenberg Traurig, P.A.                       Baker & Hostetler LLP
44 W. Flagler Street, 25th Floor              Bank of America Plaza                         200 S Orange Avenue Suite 2300
Miami, FL 33130-1808                          101 E. Kennedy Blvd., Suite 1900              Orlando, FL 32801-3432
                                              Tampa, FL 33602-5148

Aaron A Wernick +                             Rhys P Leonard +                              Robert W Davis Jr+
Furr & Cohen, P.A.                            Trenam Kemker                                 Holland & Knight, LLP
2255 Glades Road, Suite 301E                  101 East Kennedy Boulevard                    200 S. Orange Avenue
Boca Raton, FL 33431-7383                     Suite 2700                                    Suite 2600
                                              Tampa, FL 33602-5170                          Orlando, FL 32801-3453

Charles R Sterbach +                          Rafael X. Zahralddin-aravena +                James A Timko +
Office of the United States Trustee           Elliott Greenleaf                             Shutts & Bowen, LLP
400 W. Washington St., Ste 1100               1105 N Market Street, Ste 1700                300 S Orange Avenue, Suite 1600
Orlando, FL 32801-2440                        Wilmington, DE 19801-1228                     Orlando, FL 32801-3382


Andrew V Layden +                             Jonathan Sykes +                              Maria M Yip +
Baker & Hostetler LLP                         Burr & Forman LLP                             2 S. Biscayne Blvd, Suite 2690
Suntrust Center - Suite 2300                  200 S. Orange Avenue,                         Miami, FL 33131-1815
200 S. Orange Avenue                          Suite 800
Orlando, FL 32801-3432                        Orlando, FL 32801-6404

Courtney A McCormick +                        Jared A Ullman +                              Audrey M Aleskovsky +
McGuireWoods LLP                              Ullman & Ullman, P.A.                         Office of the United States Trustee
50 North Laura St, Suite 3300                 150 East Palmetto Park Road, Suite 700        George C. Young Federal Building
Jacksonville, FL 32202-3661                   Boca Raton, FL 33432-4829                     400 West Washington St, Suite 1100
                                                                                            Orlando, FL 32801-2210

Elliot M Smith +                              Gregory R. Farkas +                           John F. Kostelnik +
Squire Patton Boggs (US) LLP                  Frantz Ward LLP                               Frantz Ward LLP
4900 Key Tower                                200 Public Square                             200 Public Square
127 Public Square                             Suite 3000                                    Suite 3000
Cleveland, OH 44114-1217                      Cleveland, OH 44114-2381                      Cleveland, OH 44114-2381

George W. Fitting +                           Justin D Kreindel +                           Samuel M Koda Jr.+
McGuireWoods, LLP                             Wilson Elser Moskowitz Edelman & Dicker       TE Connectivity Corporation
Tower Two-Sixty                               111 North Orange Avenue, Suite 1200           2800 Fulling Mill Road
260 Forbes , Suite 1800                       Orlando, FL 32801-2361                        Middletown, PA 17057-3142
Pittsburgh, PA 15222-1892

Jordan D Maglich +                            Larry A Levick +                              Note: Entries with a ’+’ at the end of the
Quarles & Brady LLP                           Singer & Levick, P.C.                         name have an email address on file in CMECF
101 East Kennedy Boulevard, Suite 3400        16200 Addison Road, Suite 140
, FL 33602-5195                               Addison, TX 75001-5377
End of Label Matrix         Case 6:19-bk-00511-KSJ   Doc 333   Filed 04/22/19   Page 14 of 14
Mailable recipients   119
Bypassed recipients     0
Total                 119
